DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 10/13/2021 and 11/10/2021 have been considered.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Applicant’s invention is drawn to a system for use in microcontroller architecture for non-volatile memory (i.e., an apparatus that comprises a core processor provided to execute a first set of instructions to control timing of a program voltage that the configuration enables a quick determination during the program verification process of when the programming process has completed because the main control unit receiving the wired or can determine when all bits being programmed have reached the desired level).
Applicant’s independent claim 1 recites, inter alia, an system with a structure as defined in the specification (pages 30-37) including a first processor and a second processor; the first processor configured to execute a first set of instructions to control 
Applicant’s independent method claim 9 recites, inter alia, method of programming non-volatile memory cells including the steps of sending control signals from a first processor to a sense circuit to determine whether programming of a group of the non-volatile memory cells is complete after program loop n of a program operation, including executing the first set of instructions on the first processor; accessing a second set of instructions from storage; and sending control signals from a second processor to control timing of voltages applied to word lines for program loop n+1 of the program operation. These limitations, in combination of remaining claimed limitations, are neither taught nor suggested by the prior art.
Applicant’s independent method claim 15 recites, inter alia, an apparatus including a core processor configured to execute a first set of instructions to control timing of a program voltage applied to a selected word line connected to a subset of non-volatile memory cells during program loop n, wherein program loop n is one of a plurality of program loops of a program operation used to program the non-volatile memory cells; and a main processor configured to execute a second set of instructions .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183. The examiner can normally be reached Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 5712725535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ZHUO H LI/Primary Examiner, Art Unit 2133